Citation Nr: 0706292	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-15 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to ionizing radiation and toxic 
chemicals in service.

2.  Entitlement to service connection for hypertension, 
claimed as due to exposure to ionizing radiation and toxic 
chemicals in service.

3.  Entitlement to service connection for 
hypertestosteronism, claimed as due to exposure to ionizing 
radiation and toxic chemicals in service.

4.  Entitlement to service connection for hypothyroidism, 
claimed as due to exposure to ionizing radiation and toxic 
chemicals in service.

5.  Entitlement to service connection for Charcot 
joint/neurogenic arthropathy of the left foot, claimed as due 
to exposure to ionizing radiation and toxic chemicals in 
service.

6.  Entitlement to service connection for osteomyelitis, 
claimed as due to exposure to ionizing radiation and toxic 
chemicals in service.

7.  Entitlement to service connection for diabetic ulcer of 
the right foot, claimed as due to exposure to ionizing 
radiation and toxic chemicals in service.

8.  Entitlement to service connection for below the knee 
amputation of the right leg, claimed as due to exposure to 
ionizing radiation and toxic chemicals in service.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Army from 
December 1961 to December 1964.  He also had subsequent 
service in the Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the veteran's claims.



In October 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially contends that all of his claimed 
disabilities are the result of exposure to ionizing radiation 
and various toxic chemicals while working at the U.S. Army 
Medical Research Laboratory in Ft. Knox, Kentucky, in 
service.  The Board notes that his assignment to this 
facility for two years is reflected in his service personnel 
records, and that his military occupational specialty (MOS) 
during his period of active service was medical laboratory 
specialist.

38 C.F.R. § 3.311 (2006) provides instruction on the 
development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of radiation 
exposure.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service. 

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation.  If a claim is based on a disease other than one 
of those listed in paragraph (b)(2) of this section, VA shall 
nevertheless consider the claim under the provisions of this 
section provided that the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.

The veteran's claims file reflects that he received 
educational benefits to attend medical school in 1970.  
Service personnel records from a period of service in the 
Reserves in 1981 indicate that he completed medical school, 
and his MOS at that time was "psychiatrist." Another 
personnel record from that year lists his primary duty as 
"otorhinolaryngologist."  Subsequent private medical 
records dated in 1996 list the veteran's occupation as 
"psychiatrist."  One report dated in 1996 specifically 
notes that he was serving as an administrator for Wright 
State University School of Medicine, and was also a 
psychiatrist.  Subsequent records contain no further 
reference to the veteran working as a psychiatrist.  In the 
report of a May 2004 medical examination, a physician 
indicated that the veteran was a retired professor of 
literature, and was now a Buddhist monk.

The Board has considered the holdings of the United States 
Court of Appeals for Veterans Claims (Court) in Goss v. 
Brown, 9 Vet. App. 109, 114-15 (1996), YT v. Brown, 9 Vet. 
App. 195, 201 (1996) and Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), all of which generally stand for the proposition that 
any health care professional is qualified to render a medical 
opinion.  However, in evaluating the probative value of the 
veteran's statement, the Board is permitted to looks at 
factors such his knowledge and skill in analyzing the medical 
data.  See Black v. Brown, 10 Vet. App. 279, 284 (1997); see 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  See 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions."] 

In this case, the information of record regarding the 
veteran's post-service occupational history is incomplete and 
somewhat vague.  As noted above, he apparently finished 
medical school and worked as a psychiatrist for over two 
decades.  However, he is subsequently identified as a retired 
professor of literature in a May 2004 report.  Unfortunately, 
the veteran did not complete the portion of his formal 
application regarding his work history, so that document 
sheds no further light on the subject.  



Furthermore, although the veteran appears to have worked as a 
psychiatrist, none of the disabilities claimed by the veteran 
are psychiatric in nature, and he has apparently not worked 
in that medical profession for at least several years.  In 
addition, the veteran has not demonstrated any specialized 
knowledge on the subject of exposure to radiation and/or 
toxic chemicals in any of his statements; nor has he asserted 
that he possesses such knowledge.  Thus, the Board finds the 
veteran's opinion as to the etiology of his claimed 
disabilities to be of very limited probative value.  

Nevertheless, although the Board believes the veteran's 
opinion as to the etiology of his disorders to be of only 
limited probative value, the Board must also concede that his 
opinion at least constitutes competent medical evidence, in 
light of the relevant Court precedent in Goss, YT, and Brown, 
supra.  Therefore, his opinion appears to satisfy the 
threshold requirement of 38 C.F.R. § 3.311(b)(2) by 
constituting competent medical evidence that his claimed 
disabilities are radiogenic diseases.  Consequently, the 
development procedures set forth in that regulation must be 
followed.

As noted, in claims involving alleged occupational exposure 
to ionizing radiation, a request will be made for any 
available records concerning the veteran's potential 
exposure.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records are to be forwarded to the Under 
Secretary of Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

In this case, the RO specifically requested all service 
personnel records in order to determine whether or not the 
veteran participated in a radiation risk activity.  These 
records were later received; however, they contained no DD 
Form 1141 or any other evidence of exposure to ionizing 
radiation in service.  In such instances, when evidence of 
exposure to ionizing radiation is not shown in the service 
personnel records, the Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual M-21 provides an address to 
contact the appropriate service department and clarify 
whether or not there is a record of occupational exposure in 
service.  See M-21-1MR, Part IV.ii.1.C.9.e.  There is no 
indication that the RO specifically requested verification 
from the service department.  Therefore, the Board finds that 
this case must be remanded so that the RO can attempt 
verification.  

If evidence of occupational exposure is received, such 
records should then be forwarded to the Under Secretary of 
Health, who will be responsible for preparation of a does 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

The veteran has specifically requested that VA also attempt 
to ascertain from the U.S. Army information on all possible 
toxic chemicals or infectious agents that he may have been 
exposed to while working at the U.S. Army Medical Research 
Laboratory in Ft. Knox, Kentucky, in service.  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992), the Court stated that 
the "duty to assist" is not a license for a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support a claim.  In 
connection with the search for documents, the duty is limited 
to specifically identified documents that by their 
description would be facially relevant and material to the 
claim.

The Board believes that a request to the U.S. Army to 
identify all toxic chemicals or infectious agents that the 
veteran may have potentially been exposed while in service 
constitutes a fishing expedition of the type not contemplated 
by VA's duty to assist, and would, in fact, certainly be 
rejected by the service department as far too general.  
Therefore, while this case is in remand status, the veteran 
should be advised that, if he wishes VA to undertake steps to 
verify his exposure to certain toxic chemicals or infectious 
agents, it is incumbent upon him to identify the particular 
chemicals or agents he believes himself to have been exposed 
to with as much detail as possible.  Once he has done so, VA 
can ask the service department whether such chemicals or 
agents may have indeed been present at the U.S. Army Medical 
Research Laboratory in Ft. Knox, Kentucky, during the 
veteran's period of active service.

The record reflects that the veteran is receiving disability 
benefits from the Social Security Administration.  While this 
case is in remand status, the RO should also request all 
available records pertaining to the veteran from that agency.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the Social Security Administration.  
If records are unavailable, the Social 
Security Administration should so 
indicate.

2.  The RO should contact the Proponency 
Office for Preventive Medicine - San 
Antonio; Attn: MCPO-SA; 2050 Worth Road, 
Suite 25; Fort Sam Houston, Texas 78234-
6025 - and request any records showing 
that the veteran was exposed to ionizing 
radiation while on active duty at the 
U.S. Army Medical Research Laboratory in 
Ft. Knox, Kentucky.  It is requested 
that, if records of such exposure do not 
exist or cannot be obtained, a statement 
to the effect be provided for appellate 
review.

3.  If records of exposure are received, 
the RO should then forward the veteran's 
claims folder to the Under Secretary for 
Health for preparation of an estimate of 
the veteran's probable dose exposure to 
ionizing radiation in service.  After 
receipt of the dose estimate provided by 
the Under Secretary for Health, the RO 
should review that dose estimate and 
determine whether any additional 
development of the ionizing radiation 
claim is required under 38 C.F.R. 
§ 3.311(b) and complete such development.  
Then, the RO should determine whether the 
ionizing radiation claim requires any 
further review by the Under Secretary for 
Benefits pursuant to 38 C.F.R. § 
3.311(c).

4.  The veteran should be asked to 
specifically identify the other toxic 
chemicals and/or infectious agents that 
he believes he was exposed to while 
working at the U.S. Army Medical Research 
Laboratory in Ft. Knox, Kentucky.  

5.  After a response is received, the RO 
should prepare a list of all toxic 
chemicals and/or infectious agents that 
he has reported being exposed to in 
service.  The RO should then contact the 
service department, and request any 
records suggesting that the veteran may 
have been exposed to those particular 
toxic chemicals and/or infectious agents 
that he has identified while working at 
the U.S. Army Medical Research Laboratory 
in Ft. Knox, Kentucky.

6.  The RO is free to undertake any 
additional development, to include 
obtaining a medical opinion, if deemed 
necessary.  Once such development is 
completed, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue a supplemental statement of the 
case, and the veteran and his 
representative should be afforded time in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


